 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      INGE T. ANDERSON,

 9
                            Plaintiff,                           NO. C17-0891RSL

10
                     v.
                                                                 ORDER GRANTING PLAINTIFF’S
11
      SCOTT ALAN ANDERSON,                                       MOTION FOR PAYMENT
                                                                 ARRANGEMENTS
12
                            Defendant.

13

14
            Plaintiff Inge Anderson has filed a Notice of Appeal in the above captioned matter
15
     seeking review of the Court’s orders regarding discovery and evidentiary matters, the jury’s
16
     verdict and the instructions on which it was based, and the Court’s decision regarding specific
17

18   performance. Dkt. # 174. Plaintiff seeks transcripts of all court appearances in this matter,

19   including trial, at government expense. Dkt. # 175-1 and 180.
20          There are two statutes that inform the Court’s consideration of a request that the
21
     government pay for a transcript on appeal. Under 28 U.S.C. § 753(f), a litigant who has been
22
     granted leave to proceed in forma pauperis on appeal will not have to pay for transcripts “if the
23
     trial judge or a circuit judge certifies that the appeal is not frivolous (but presents a substantial
24

25   question).” See Henderson v. United States, 734 F.2d 483, 484 (9th Cir. 1984) (production of a

26   transcript at government expense requires a finding that the “appeal is not frivolous and presents
27
     ORDER GRANTING PLAINTIFF’S MOTION
28   FOR PAYMENT ARRANGEMENTS - 1
 1   a substantial question.”). Under 28 U.S.C. § 1915(c), the Court can direct the government to pay
 2   for transcripts for a litigant proceeding in forma pauperis “if such printing is required by the
 3
     appellate court.” Thus, in order to obtain transcripts at government expense, plaintiff must show
 4
     that she is proceeding in forma pauperis on appeal, that her appeal is not frivolous, that the
 5

 6   appeal presents a substantial question, and that the requested transcripts are necessary to her

 7   efforts to show reversible error.
 8          Although plaintiff has not specified which discovery, evidentiary, and/or legal rulings she
 9
     intends to contest on appeal, many of the issues involved in this case were reasonably debatable.
10
     Having reviewed the record in this matter, the Court finds that (a) plaintiff is currently
11
     proceeding in forma pauperis on appeal, (b) the appeal is not frivolous, (c) the appeal presents
12

13   substantial questions, and (d) the two pretrial hearings held on April 30, 2019, and July 8, 2019,

14   and the entire trial transcript (including arguments regarding jury instructions and the polling of
15   the jury) are relevant to a full understanding of the decisions plaintiff has appealed.
16

17
            For all of the foregoing reasons, plaintiff’s motion for payment arrangements (Dkt. # 180)
18
     is GRANTED. The Court hereby directs payment by the United States of the expenses of
19

20   preparing the transcripts of the proceedings in this matter.

21

22          Dated this 12th day of December, 2019.
23
                                                A
24                                              Robert S. Lasnik
                                                United States District Judge
25

26

27
     ORDER GRANTING PLAINTIFF’S MOTION
28   FOR PAYMENT ARRANGEMENTS - 2
